DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “when the anvil is disposed on the anvil” – it is unclear how the anvil can be disposed on itself. For purposes of examination, the limitation is understood to mean “when the anvil is disposed on the work platform.”
Claim 4 recites “a plurality of adjustable fingers” – it is unclear if these fingers are in addition to the fingers set forth in claim 1 or include the fingers set forth in claim 1.
Claim 6 recites: “wherein the side surface defines at least one mounting feet” - it is unclear if this feet are in addition to the feet set forth in claim 1 or include the feet set forth in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (hereafter “Hartley”)(US 6,619,096).
With regards to claim 11, Hartley discloses an anvil for a work platform having a plurality of through-holes, comprising:
an anvil body (10) having a first surface defining a predetermine form factor for receiving a workpiece, a second surface opposite the first surface, and a side surface interconnecting the first surface and the second surface; and
at least one mounting feet (36)extending from the side surface adjacent the second surface, wherein the at least one mounting feet defines an aperture (46) alignable with a through-hole (48) of the work platform (38) when the at least one mounting feet is positioned onto the work platform, as seen in at least Figure 8.
With regards to claim 12, Hartley discloses further comprising at least one certification feature (50) extending from the side surface proximal to the first surface.
With regards to claim 13, Hartley discloses wherein the anvil body, the at least one mounting feet, and the at least one certification feature is an integral unit comprising a plurality of layers of a polymer composite [layered disposition, Column 6, lines 10-20 and urethane, at least Claim 15]. It is noted that the limitation “3-D printed” is being treated as  a product-by-process limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley.
Hartley discloses that the anvil can be made from any plastic such as urethane [at least Column 4, lines 60+]. Hartley discloses the invention substantially as claimed except for wherein the polymer composite includes a carbon-fiber reinforced thermoplastic and wherein the polymer composite includes a Nylon-12 and a carbon-fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the anvil since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. MPEP 2144.07


Claims 1-4 and 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter “Kim”) (US 2013/0140419) in view of Hartley.
With regards to claim 1, Kim discloses a modular roller hemming system, comprising:
a base assembly (6) having a work platform, 
an anvil (7), 
a spider arm assembly (10) spaced from the work platform, wherein the spider arm assembly includes a plurality of adjustable fingers (30, 70) that are configured to maintain the anvil on the work platform; and
at least one support arm (91) having a first end mountable to the base assembly and an opposite second end mountable to the spider arm assembly, as seen in at least Figure 3.
With regards to claims 1 and 6, Kim discloses the invention substantially as claimed except for wherein the work platform defines a plurality of through-holes in a grid pattern and having a plurality of mounting feet, wherein at least one of the plurality of mounting feet defines a plurality of through-holes alignable with a corresponding plurality of through-holes of the work platform when the anvil is disposed on the work platform. Hartley is relied upon to teach a base assembly having a work platform (38) wherein the work platform defines a plurality of through-holes (48) in a grid pattern and having a plurality of mounting feet and an anvil (10) having a plurality of feet (36) wherein at least one of the plurality of mounting feet defines a plurality of through-holes (46) alignable with a corresponding plurality of through-holes of the work platform when the anvil is disposed on the anvil. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s anvil and work platform with corresponding feet and holes because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  




With regards to claims 2 and 17, Kim discloses wherein the base assembly includes a plurality of mounting brackets (60); and wherein the first end (90) is selectively mountable to any one of the mounting brackets of the base assembly.
With regards to claim 3, Kim discloses
wherein the spider arm assembly (10) includes a plurality of mounting brackets (31); and
wherein the second end is selectively mountable to any one of the mounting brackets of the spider arm assembly.
With regards to claims 4 and 19, Kim discloses wherein the spider arm assembly comprise:
a frame structure (10) having a plurality of interconnecting members, as seen in at least Figure 2; and
a plurality of adjustable fingers (70) extending from the interconnecting members, wherein at least one of the plurality of adjustable fingers is repositionable along the interconnecting members, as seen in at least Figures 2 and 6 and paragraphs 0057-0058.
With regards to claim 7, Kim discloses the invention substantially as claimed except for wherein the anvil further comprises: a second side surface opposite the first side surface, wherein the second side surface defines a plurality of certification features. Hartley is relied upon to teach an anvil (10) wherein the anvil has a second side surface opposite the first side surface, wherein the second side surface defines a plurality of certification features (50), as seen in at least Figure 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Kim’s anvil with Hartley’s anvil because simple substitution of one known element for another yields predictable results requiring only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 
With regards to claims 8, 9 and 18, Hartley discloses that the anvil can be made from any plastic such as urethane [at least Column 4, lines 60+]. Hartley discloses the invention substantially as claimed except for wherein the polymer composite includes a carbon-fiber reinforced thermoplastic and wherein the polymer composite includes a Nylon-12 and a carbon-fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the anvil since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. MPEP 2144.07
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: US 2010/0319430 and US Patent 6,439,371 discloses hemming systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725